        Case 3:20-cv-05222-JD Document 25 Filed 08/31/20 Page 1 of 7




 1 JONATHAN H. BLAVIN (State Bar No. 230269)
   jonathan.blavin@mto.com
 2 ROSEMARIE T. RING (State Bar No. 220769)
   rose.ring@mto.com
 3 MARIANNA MAO (State Bar No. 318070)
   marianna.mao@mto.com
 4 MUNGER, TOLLES & OLSON LLP
   560 Mission Street, Twenty-Seventh Floor
 5 San Francisco, California 94105-2907
   Telephone:     (415) 512-4000
 6 Facsimile:     (415) 512-4077

 7 JONATHAN KRAVIS (pro hac vice application pending)
   jonathan.kravis@mto.com
 8 ZOE BEDELL (pro hac vice application pending)
   zoe.bedell@mto.com
 9
   MUNGER, TOLLES & OLSON LLP
10 1155 F Street, NW, Seventh Floor
   Washington, DC 20004-1361
11 Telephone:     (202) 220-1100
   Facsimile:     (202) 220-2300
12
   Attorneys for Defendant
13 FACEBOOK, INC.

14
                                 UNITED STATES DISTRICT COURT
15
                              NORTHERN DISTRICT OF CALIFORNIA
16
                                     SAN FRANCISCO DIVISION
17

18
   MAFFICK LLC, a Delaware limited liability       Case No. 3:20-cv-05222-JD
19 company,
                                                   ADMINISTRATIVE MOTION
20               Plaintiff,                        PURSUANT TO LOCAL CIVIL RULE 6-3
                                                   TO SHORTEN TIME FOR A HEARING
21        vs.                                      ON DEFENDANT’S MOTION TO
                                                   DISMISS AND SPECIAL MOTION TO
22 FACEBOOK, INC., a Delaware corporation,         STRIKE PURSUANT TO CAL. CODE
   and Does 1-10, inclusive.                       CIV. PROC. § 425.16
23
                 Defendants.                       Judge:          Hon. James Donato
24

25

26

27

28

                                                                          Case No. 3:20-cv-05222-JD
                              DEFENDANT’S ADMIN. MOTION TO SHORTEN TIME
         Case 3:20-cv-05222-JD Document 25 Filed 08/31/20 Page 2 of 7




 1          Defendant Facebook, Inc. (“Facebook”) respectfully moves this Court, pursuant to Local

 2 Civil Rule 6-3, for an order shortening time to set a hearing date of September 24, 2020, on

 3 Facebook’s forthcoming Special Motion to Strike Pursuant to California Civil Code § 425.16 and

 4 Motion to Dismiss, to be filed by this Friday, September 4.

 5          This relief is warranted in light of the Court’s decision to set this case for trial on December

 6 14, 2020. Facebook’s forthcoming motions raise dispositive threshold questions of law that apply to

 7 all of Maffick’s claims. In particular, Facebook will argue that: (1) Facebook’s state-controlled

 8 media entity (“SCME”) label on Maffick’s Pages constitutes a nonactionable statement of opinion

 9 under the First Amendment; (2) Maffick has failed to allege facts that would establish actual malice

10 as required by the First Amendment in light of Maffick’s status as a limited purpose public figure;

11 and (3) the SCME label is not commercial speech and therefore is not actionable under the Lanham

12 Act, which is the only federal claim in the complaint, or under California’s Unfair Competition Law.

13          Under California’s anti-Strategic Lawsuit Against Public Participation (“anti-SLAPP”)

14 statute, these contentions should be resolved as soon as possible. California’s anti-SLAPP statute

15 “is designed to protect the defendant from having to litigate meritless cases aimed at chilling First

16 Amendment expression,” and “to protect speakers from the trial itself rather than merely from

17 liability.” Batzel v. Smith, 333 F.3d 1018, 1025 (9th Cir. 2003) (emphasis added). A “defendant’s

18 rights under the anti-SLAPP statute are in the nature” of a “substantive immunity from suit.” Id.

19 Accordingly, “‘the purpose of the anti-SLAPP statute is to dismiss meritless lawsuits designed to

20 chill [a] defendant’s free speech rights at the earliest stage of the case.’” Chevron Glob. Tech.

21 Servs. Co. v. Little, 2007 WL 2021804, at *3 (N.D. Cal. July 10, 2007) (quoting Kunysz v.

22 Sandler, 146 Cal. App. 4th 1540, 1543 (2007) (emphasis in original)).

23          In light of the expedited trial schedule, Facebook will lose these statutory protections if the

24 Court does not expedite briefing on Facebook’s motions. Otherwise, Facebook’s motions will be

25 heard at the earliest on October 8 or (as Maffick desires) even later. At that point, Facebook already

26 would have incurred the substantial costs and burdens of discovery and litigation that anti-SLAPP

27 immunity is intended to avoid. And given that the parties already have briefed many of these issues

28 in the TRO context, the prejudice to Maffick is minimal. The motion should be granted.

                                                      -1-                          Case No. 3:20-cv-05222-JD
                             DEFENDANT’S ADMIN. MOTION TO SHORTEN TIME
         Case 3:20-cv-05222-JD Document 25 Filed 08/31/20 Page 3 of 7




 1 I.       BACKGROUND
 2          On July 29, 2020, Maffick filed a motion for a temporary restraining order, which

 3 Facebook opposed. At the August 27, 2020 hearing, the Court denied the TRO motion and set an

 4 expedited case schedule, with discovery to begin immediately and trial to start on December 14,

 5 2020. Immediately after the hearing, Facebook’s counsel contacted Maffick’s counsel to request

 6 consent to the expedited briefing schedule that Facebook now seeks through this motion pursuant

 7 to Local Civil Rule 6-3, with a hearing date set for September 24, 2020. Blavin Decl. ¶¶ 3-4.

 8 Maffick’s counsel advised that Maffick opposes Facebook’s request to expedite briefing on these

 9 motions, and in fact will request an extra week for Maffick to respond. Id. ¶ 5. The next day,

10 Facebook’s counsel responded noting that Maffick had pressed for an early trial date, and that

11 expedited consideration of its motions is warranted if Maffick is not willing to delay the trial. Id.

12 ¶ 6. Facebook intends to file its anti-SLAPP motion and motion to dismiss no later than
                                                                          1
13 September 4, 2020, as the parties had previously agreed by stipulation.

14          The only prior modification to the schedule in this case was the stipulated two-week

15 extension for Facebook to respond to the complaint, which was agreed upon and filed prior to the

16 Court’s decision to set this case for trial on December 14, 2020. Blavin Decl. ¶ 8. The requested

17 briefing schedule will not affect the expedited trial schedule. If anything, it will facilitate that

18 schedule by allowing the Court promptly to resolve dispositive threshold legal issues.

19 II.      ARGUMENT

20          A.      The anti-SLAPP Statute Provides Immunity from Suit Warranting an Early
                    Hearing Date Under the Court’s Expedited Case Schedule
21          “The anti-SLAPP statute was enacted to allow for early dismissal of meritless first
22 amendment cases aimed at chilling expression through costly, time-consuming litigation.” Batzel,

23 333 F.3d at 1024. This “allow[s] for the prompt resolution” of cases “prior to the time significant

24 pretrial discovery expenses are incurred.” Mireskandari v. Daily Mail & Gen. Tr. PLC, 2013 WL

25 12129944, at *3 (C.D. Cal. Jan. 14, 2013). Indeed, because “California law recognizes the

26 protection of the anti-SLAPP statute as a substantive immunity from suit,” the denial of an anti-

27
     1
28    Facebook proposes that Maffick’s oppositions be filed by September 11, Facebook’s replies by
     September 16, and the hearing set for September 24.
                                                       -2-                         Case No. 3:20-cv-05222-JD
                                  DEFENDANT’S MOTION TO SHORTEN TIME
         Case 3:20-cv-05222-JD Document 25 Filed 08/31/20 Page 4 of 7




 1 SLAPP motion is immediately appealable in federal court. Id. at 1025-26. And the “appeal of the

 2 denial of the Anti-SLAPP motion automatically stays all proceedings (including discovery)

 3 regarding the state law claims.” Planned Parenthood Fed’n of Am., Inc. v. Ctr. for Med. Progress,

 4 2016 WL 8607505, at *1 (N.D. Cal. Dec. 22, 2016). That is because “‘the point of the anti-SLAPP

 5 statute is that you have a right not to be dragged through the courts because you exercised your

 6 constitutional rights.’” Corcept Therapeutics, Inc. v. Rothschild, 2008 WL 11446505, at *2 (N.D.

 7 Cal. June 12, 2008) (quoting Varian Med. Sys., Inc. v. Delfino, 35 Cal. 4th 180 (2005)).

 8          The anti-SLAPP statute clearly applies to this case. As a statement about an entity in the

 9 public eye that directly affects Facebook’s users and concerns a topic of widespread public concern,

10 the SCME label constitutes speech by Facebook in a public forum on an issue of public interest.

11 Cal. Code Civ. Proc. § 425.16(e)(3). Moreover, the statute’s “narrowly” construed commercial

12 speech exception (§ 425.17(c)) does not apply to the SCME label because, inter alia, it concerns the

13 operations of Maffick, which is not a competitor of Facebook, and it does not propose a commercial

14 transaction (or even advertise anything). Simpson Strong-Tie Co. v. Gore, 49 Cal. 4th 12, 31 (2010).

15          In this case, the statute’s purposes are best served by an expedited briefing schedule on
16 Facebook’s anti-SLAPP motion and motion to dismiss. A schedule that allows for prompt

17 resolution of the dispositive issues raised by those motions will ensure that Facebook is not

18 required to litigate this lawsuit aimed at chilling its First Amendment expression prior to a

19 determination of Facebook’s immunity under the anti-SLAPP statute—exactly the harm that the

20 anti-SLAPP statute was intended to remedy. If the briefing schedule is not expedited, Facebook’s

21 motions, at the earliest, cannot be heard until October 8, or even later if Maffick follows through

22 on its request for an extension. Requiring Facebook to incur the substantial expense and burden of

23 responding to discovery and preparing for an expedited trial during that time while these motions

24 are pending would destroy Facebook’s statutory immunity from suit under the anti-SLAPP statute.

25          Furthermore, it makes little sense to have the motions heard in October or later under the

26 current case schedule given Facebook’s right to appeal any denial of its anti-SLAPP motion, and

27 the automatic stay of all proceedings (including discovery) of Maffick’s state-law claims pending

28 appeal (five of its six causes of action). Further, the constitutional and legal arguments that would

                                                     -3-                         Case No. 3:20-cv-05222-JD
                                 DEFENDANT’S MOTION TO SHORTEN TIME
         Case 3:20-cv-05222-JD Document 25 Filed 08/31/20 Page 5 of 7




 1 be the subject of any appeal to the Ninth Circuit are equally applicable to the sole federal claim in

 2 this case, Maffick’s Lanham Act claim. If the motions are not heard expeditiously, the parties may

 3 needlessly incur substantial costs of discovery and trial preparation.

 4          B.      Facebook’s Motions Will Raise Several Case-Dispositive Arguments
 5          An expedited briefing schedule on Facebook’s motions is warranted for the additional

 6 reason that those motions will raise threshold questions of law that are dispositive of all claims.

 7          First, Facebook’s motions will argue that all claims against it should be dismissed because

 8 the SCME label is a nonactionable statement of opinion as a matter of law. As alleged, the label

 9 reflects Facebook’s “assessment of editorial control exerted by a government,” based upon several

10 criteria. Compl. ¶¶ 23-24 (emphasis added). The First Amendment protection for statements of

11 opinion extends to a speaker’s expression of its judgment based on the weighing of multiple criteria,

12 like Facebook does with respect to its application of the SCME label. E.g., Botos v. L.A. Cnty. Bar

13 Ass’n, 151 Cal. App. 3d 1083, 1089-90 & n.3 (1984) (rating of judicial candidate as “not qualified”

14 where based on multiple criteria including “ability,” “experience” and “integrity,” was nonactionable

15 “opinion”); Aviation Charter, Inc. v. Aviation Rsch. Grp., 416 F.3d 864, 870-71 (8th Cir. 2005)

16 (statement airline had “unfavorable safety record” was nonactionable “opinion” where defendant

17 “defined ‘safety’ relative to its own methodology” and “performed a subjective review of” data).

18          Because the legal protection for statements of opinion flows from the First Amendment, this

19 defect is fatal to all of Maffick’s claims. E.g., Coastal Abstract Serv., Inc. v. First Am. Title Ins.,

20 173 F.3d 725, 730–31 (9th Cir. 1999) (statements of “opinion” nonactionable under Lanham Act

21 and defamation law); Gardner v. Martino, 563 F.3d 981, 992 (9th Cir. 2009) (dismissing “tortious

22 interference” claims for “nonactionable opinion protected by the First Amendment”); Bernardo v.

23 Planned Parenthood Fed’n of Am., 115 Cal. App. 4th 322, 342–45 (2004) (“expressions of

24 opinion” are “fully protected under the First Amendment” and “not actionable under … the UCL”).

25          Second, Facebook will argue that all of Maffick’s claims should be dismissed because it has

26 not pled specific facts sufficient to establish actual malice. E.g., Hoffman v. Cap. Cities/ABC, Inc.,

27 255 F.3d 1180, 1186-87 (9th Cir. 2001) (dismissing UCL and Lanham Act claims for failure to

28 plead actual malice). Because Maffick is at least a limited purpose public figure for purposes of

                                                      -4-                          Case No. 3:20-cv-05222-JD
                                  DEFENDANT’S MOTION TO SHORTEN TIME
         Case 3:20-cv-05222-JD Document 25 Filed 08/31/20 Page 6 of 7




 1 this case, Maffick must plead specific facts that would show that Facebook knew that the SCME

 2 label was false or acted with reckless disregard for its truth. Maffick’s general allegations and

 3 conclusory statements do not meet the heightened pleading standard that the First Amendment

 4 demands for defamation claims and the like brought by public figures. Franchise Realty Interstate

 5 Corp. v. S.F. Loc. Joint Exec. Bd. of Culinary Workers, 542 F.2d 1076, 1082-83 (9th Cir. 1976).

 6 Under this heightened standard, Maffick’s “general allegations,” Wynn v. Chanos, 75 F. Supp. 3d

 7 1228, 1239 (N.D. Cal. 2014), and “conclusory statements that [Facebook] should have known the

 8 truth,” Nicosia v. De Rooy, 72 F. Supp. 2d 1093, 1109 (N.D. Cal. 1999), are legally insufficient.

 9          Third, Facebook will argue that Maffick’s Lanham Act and UCL claims separately fail

10 because the SCME label is not commercial speech. “[T]he ‘core notion of commercial speech’ is

11 that it ‘does no more than propose a commercial transaction.’” Hoffman, 255 F.3d at 1184 (quoting

12 Bolger v. Youngs Drug Prods. Corp., 463 U.S. 60, 66 (1983)). The SCME label does not propose a

13 commercial transaction—it is not directed to Facebook’s customers, it does not advertise products,

14 and it concerns a topic of strong public interest to Facebook’s users and the public. According to

15 Maffick itself, Facebook uses the label to show Facebook as “a responsible social media company”

16 that it is “tak[ing] sufficient actions to preserve the integrity of U.S. elections from improper social

17 media influence by foreign governments”—not to sell anything. Compl. ¶ 82. Facebook’s label

18 communicates ideas “on an issue of public importance,” and is not commercial speech. New.Net,

19 Inc. v. Lavasoft, 356 F. Supp. 2d 1090, 1117 (C.D. Cal. 2004). The primary authority Maffick cites

20 in support of the contrary proposition, Kasky v. Nike, 27 Cal. 4th 939 (2002), involved statements

21 about Nike’s own products and labor practices to its own customers, for the purpose of “increasing

22 sales and profits,” and is readily distinguishable and inapposite. Id. at 963, 970.

23          C.      Any Prejudice to Maffick Will Be Minimal
24          Any prejudice to Maffick by shortening the briefing schedule will be minimal. These

25 issues already have been substantially briefed in the context of Maffick’s TRO motion and are

26 straightforward. Further, Maffick itself urged the Court to adopt this highly-expedited trial

27 schedule. It should equally be willing to proceed quickly to resolve these dispositive legal

28 questions, which will dictate the future of these proceedings.

                                                      -5-                         Case No. 3:20-cv-05222-JD
                                  DEFENDANT’S MOTION TO SHORTEN TIME
       Case 3:20-cv-05222-JD Document 25 Filed 08/31/20 Page 7 of 7




 1 DATED: August 31, 2020              MUNGER, TOLLES & OLSON LLP

 2

 3
                                       By: /s/ Jonathan H. Blavin
 4                                         JONATHAN H. BLAVIN

 5                                     Attorneys for Defendant
                                       FACEBOOK, INC.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           -6-                      Case No. 3:20-cv-05222-JD
                            DEFENDANT’S MOTION TO SHORTEN TIME
